Case 1:20-cv-00097-STV Document 57 Filed 03/02/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Consolidated Civil Action No. 20-cv-00097-STV

Krystina Andrea Romero,

       Plaintiff,

v.

FRANKLIN D. AZAR & ASSOCIATES, P.C.,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter comes before the Court on Plaintiff’s Motion for Reconsideration (the

“Motion”). [#52] The Motion is before the Court on the parties’ consent to have a United

States Magistrate Judge conduct all proceedings in this action and to order the entry of a

final judgment. [##21, 22] For the following reasons, the Motion is DENIED.

       The Motion seeks reconsideration of this Court’s December 22, 2020 Order [#47]

granting in part Defendant’s Partial Motion to Dismiss [24]. [#52] In that Order, this Court

dismissed Plaintiff’s second, third, eighth, and ninth claims for relief. [#47 at 27] In the

instant Motion, Plaintiff argues that the Court was mistaken in dismissing claims three

and eight. [#89] Because Plaintiff has failed to make any showing that the Court should

reconsider its prior Order, the Motion is DENIED.

       The Federal Rules of Civil Procedure do not specifically provide for motions for

reconsideration. Hatfield v. Bd. of Cty. Comm’rs for Converse Cty., 52 F.3d 858, 861

(10th Cir. 1995).   “A motion for reconsideration is an extreme remedy to be granted in
Case 1:20-cv-00097-STV Document 57 Filed 03/02/21 USDC Colorado Page 2 of 3




rare circumstances.” Stoney v. Cingular Wireless L.L.C., No. 06-cv-02003-WYD-KLM,

2009 WL 1394260, at *1 (D. Colo. May 19, 2009) (quoting Brumark Corp. v. Samson Res.

Corp., 57 F.3d 941, 944 (10th Cir. 1995)). “Grounds warranting a motion to reconsider

include (1) an intervening change in the controlling law, (2) new evidence previously

unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Servants

of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).                  “A motion to

reconsider . . . should be denied unless it clearly demonstrates manifest error of law or

fact or presents newly discovered evidence.” Nat’l Bus. Brokers, Ltd. v. Jim Williamson

Products, Inc., 115 F. Supp. 2d 1250, 1256 (D. Colo. 2000) (quotation omitted).

       “The Tenth Circuit has made it abundantly clear that a motion for reconsideration

is not a vehicle for a losing party to revisit issues already addressed.” Seabron v. Am.

Family Mut. Ins. Co., No. 11-cv-01096-WJM-KMT, 2012 WL 3028224, at *1 (D. Colo. July

24, 2012) (citing Does, 204 F.3d at 1012).           Accordingly, “[a]bsent extraordinary

circumstances, arguments that could have been raised in the original briefing on the

dispute in question may not be made in a motion for reconsideration.” Id. (citing Does,

204 F.3d at 1012).

       Here, Plaintiff’s Motion provides no new evidence and does not point to clear error

in the Court’s analysis in dismissing claims three and eight. Although Plaintiff’s argument

rests on her assertion that the Court clearly misapplied the law, the Motion points to no

caselaw that directly contradicts the Court’s analysis. Plaintiff additionally takes issue

with the Court’s failure to consider allegations made in her Response [#31] and Surreply

[#35] to Defendant’s Motion to Dismiss. [See #52 at 11, 13] As noted in this Court’s

Order [#47], a plaintiff may not amend the complaint “by alleging new facts in their



                                             2
Case 1:20-cv-00097-STV Document 57 Filed 03/02/21 USDC Colorado Page 3 of 3




response to a motion to dismiss.” In re Qwest Commc’ns Int’l, Inc. Securities Litigation,

396 F. Supp. 2d 1178, 1203 (D. Colo. 2004); [# 47 at 24 n. 9]. Accordingly, Plaintiff has

failed to demonstrate the extraordinary circumstances warranting a motion for

reconsideration and the Motion for Reconsideration [#52] is DENIED.

       Additionally, in her Reply [#56] to the Motion for Reconsideration, Plaintiff requests

for the first time that the Court permit her to amend her Complaint. The Court grants

Plaintiff leave to file a formal motion to amend the complaint and reminds Plaintiff of her

duty to comply with local rule D.C.COLO.LCivR 15.1 in doing so. Plaintiff may file such

motion on or before March 19, 2021. If Plaintiff files a motion to amend the complaint and

Defendant is opposed, Defendant shall then have fourteen (14) days from the date

Plaintiff files the motion in which to file a response. Plaintiff shall have seven (7) days

from the date Defendant files its response in which to file a reply, if any.

       Finally, the Court ORDERS that the stay in this matter be lifted. The Telephonic

Scheduling Conference is RESET for May 27, 2021 at 11:15 AM. The parties shall

participate in the conference by calling 888.808.6929 at the scheduled time and utilizing

access code: 2805116#. The Court notes that the parties may hear the conclusion of a

prior hearing at the time they call in, and are instructed to simply wait until their case is

called. The parties shall file a joint proposed scheduling order on or before May 20, 2021.



SO ORDERED,



DATED: March 2, 2021                              BY THE COURT:

                                                  s/Scott T. Varholak
                                                  United States Magistrate Judge

                                              3
